Opinion by
Keefe, J.
At the trial it was established that the articles consist of oatmeal saucers and fruit saucers the same in all material respects as the merchandise the subject of Copeland & Thompson v. United States (12 Cust. Ct. 85, C. D. 833), which record was admitted in evidence herein. The classification of fruit saucers was not at issue in that case for the reason that the collector had properly classified fruit saucers in accordance with the terms of the trade agreement. In view of the record before the court it was held that the oatmeal saucers and fruit saucers in question were properly dutiable as claimed.